Citation Nr: 0111069	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  96-51 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Whether the appellant's character of discharge from military 
service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to 
February 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

The appellant was discharged from military service under 
dishonorable conditions.  She seeks service-connected 
compensation benefits.  She essentially claims that the 
effects of multiple sclerosis influenced her personality 
while in service and also that she has PTSD as the result of 
a rape that occurred during service.    

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time he committed the offense which caused such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(a),(b) (West 1991); 38 C.F.R. § 
3.12(b) (2000).  A discharge or release because of willful 
and persistent misconduct is considered to have been issued 
under dishonorable conditions. 38 C.F.R. § 3.12(d)(4) (2000).  

VA regulations provide a definition for "insanity" in 38 
C.F.R. § 3.354, and that definition is specifically made 
applicable to determinations pursuant to 38 U.S.C.A. § 5303. 
Furthermore, the General Counsel of the VA recently issued a 
precedent opinion which addressed the question of what will 
satisfy the definition of "insanity" in 38 C.F.R. § 3.354. 
See VAOPGCPREC 20-97 (May 22, 1997). The VA, including the 
Board, is bound by this interpretation. 38 U.S.C.A. § 7104(c) 
(West 1991). VA regulations further require that 
determinations regarding the insanity of the veteran be based 
on all the evidence procurable relating to the period 
involved. 38 C.F.R. § 3.354(b).


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record shows that the RO has not obtained the appellant's 
service personnel records.  The appellant has requested that 
this be accomplished in compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant's service medical records appear to be 
incomplete.  The veteran has submitted copies of some service 
medical records; none have been obtained from governmental 
sources.  In addition, the appellant's representative has 
pointed out that the RO was informed in a May 1998 letter 
from the Department of the Army that a copy of the 
transcripts pertaining to the appellant's Special Court 
martial could be obtained from the Army Legal Service Agency, 
Attn: JALS-CCO, Nassif Building, Falls Church, Virginia 
22333.  It does not appear from the record that the RO 
attempted to obtain these records, and the appellant's 
representative has requested that an attempt be made.  

The RO has determined that the veteran's behavior constituted 
persistent and willful misconduct.   An accurate record of 
the veteran's service would be relevant to the issue of 
whether the veteran's conduct in service constituted "willful 
and persistent misconduct," one of the regulatory bars to 
entitlement set forth in 38 C.F.R. § 3.12(d).  As noted, the 
claims folder does not contain copies of the appellant's 
service personnel records, or a transcript of her court 
martial. The Board finds that such evidence must be reviewed 
prior to a decision, in accordance with 38 C.F.R. § 3.354(b).

Accordingly, this case is REMANDED for the following:


1.  The RO should obtain a complete set 
of the appellant's official military 
personnel records from the National 
Personnel Records Center (NPRC), or other 
appropriate location.  An additional 
attempt to locate complete service 
medical records should also be conducted.  
All attempts to obtain these records 
should be documented in the claims 
folder, as well as any responses, 
including negative, received in response 
to the requests.  The appellant should 
also be requested to provide copies of 
all military personnel records in her 
possession, as well as any information or 
supporting documentation she may have 
regarding which records are accurate.

2.  Thereafter, but regardless of whether 
any information is received, the RO 
should adjudicate the question of whether 
the character of the appellant's 
discharge constitutes a bar to VA 
compensation benefits, on the merits, 
with explicit consideration of the 
applicable law and regulations.  

3.  Unless the RO finds that there is a 
statutory bar to VA benefits, as defined 
in 38 U.S.C.A. § 5303 and 38 C.F.R. § 
3.12(c), the RO should adjudicate the 
service connection issues.  If service 
connection is granted, the RO should 
note, on the rating decision, and in the 
notification to the veteran, whether the 
grant is limited to health care benefits 
pursuant to Chapter 17, Title 38, U.S.C., 
or whether the grant includes entitlement 
to compensation.  


The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Then, the case should be returned to the Board for further 
determination if warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



